Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 15-16 & 18-20 are rejected under 35 U.S.C. 103 as obvious over Song et al. (Pub. No.: US 2021/0134339 A1). 

Regarding Claim 15, Song et al. discloses a semiconductor device, comprising: 									a first metal interconnection and a second metal interconnection on a substrate (Par. 0091 (together with Par. 0064); Fig. 18 – first metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the left-side) and second metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the right-side); 		a first inter-metal dielectric (IMD) layer around the first metal interconnection and the second metal interconnection (Par. 0091 (together with Par. 0105); Fig. 18 – first inter-metal dielectric (IMD) layer 124C); 									a channel layer on the first IMD layer, the first metal interconnection, and the second metal interconnection (Par. 0091 (together with Par. 0026); Fig. 18 – channel layer 15 (spin orbit torque (SOT) layer)); 											a magnetic tunneling junction (MTJ) on the channel layer (Par. 0091 (together with Par. 0026); Fig. 18 –  magnetic tunneling junction (MTJ) structure 100); 					a stop layer around the channel layer, wherein the channel layer and the stop layer are made of different materials (Par. 0031, 0091; 0122, Fig. 18 – dielectric layer 128D could be considered as the stop layer; channel layer 15 potentially comprises of heavy metals); 			a hard mask on the MTJ (Par. 0091; Fig. 18 – electrode 80, which is formed of the same material as the hard mask of the instant application, such as Ti, TiN etc. (Par. 0039), could be considered as the hard mask);											a second IMD layer around the hard mask (Par. 0091 (together with Par. 0105); Fig. 18 – second IMD layer 124D); and 										a third metal interconnection on and directly contacting the hard mask, wherein the third metal interconnection has a planar bottom surface directly contacting a top surface of the hard mask (Par. 0091 (together with Par. 0122); Fig. 18 – third metal interconnection comprising layers 130E, 126E & 130F; it will be clear from Fig. 18 that at least a part, i.e. 130E, of the third metal interconnection layer has a planar bottom surface directly contacting a top surface of the hard mask 80). 											Song et al. does not explicitly disclose the planar bottom surface of the third metal interconnection directly contacting a top surface of the second IMD layer, and a width of the planar bottom surface of the third metal interconnection is greater than a width of the channel layer.							In a nutshell, Song et al. teaches all the limitations recited in claim 15 except the limitation involving the planar bottom surface of the third metal interconnection, wherein the planar bottom surface of the third metal interconnection directly contacts a top surface of the second IMD layer, and a width of the planar bottom surface of the third metal interconnection is greater than a width of the channel layer. The part of the third interconnection, i.e., 130E, that directly contacts the hard mask 80 has been made with the same width as the underlying hard mask. If 130E has been made wider than the hard mask 80, the planar bottom surface of 130E would be directly contacting the top surface of the second IMD layer too. There is no reason not to make 130E wider than the hard mask 80 but that it might, at worst case scenario, contribute to a decrease in the device density a bit. On the other hand, there is a very good reason to make 130E wider than the hard mask 80 as it would reduce the possibility of misalignment and help in achieving good contact.											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt a semiconductor device, comprising: wherein the planar bottom surface of the third metal interconnection directly contacts a top surface of the second IMD layer of Song et al. in order to facilitate proper alignment.													It is important to note that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).									Now the application is completely silent regarding the advantages, if there is any, that could be derived by making the width of the planar bottom surface of the third metal interconnection greater than the width of the channel layer. It does not seem that it would make any critical differences in the operation or performance of the device if the width of the planar bottom surface of the third metal interconnection is greater than a width of the channel layer over a case where the width of the planar bottom surface of the third metal interconnection is equal or slightly smaller than a width of the channel layer.							Song et al. discloses the claimed invention except for the device, wherein the planar bottom surface of the third metal interconnection directly contacts a top surface of the second IMD layer, and a width of the planar bottom surface of the third metal interconnection is greater than a width of the channel layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the device, wherein the planar bottom surface of the third metal interconnection directly contacts a top surface of the second IMD layer, and a width of the planar bottom surface of the third metal interconnection is greater than a width of the channel layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 16, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the MTJ comprises: 						a free layer on the channel layer (Par. 0026, 0091; Figs. 1 & 18 – free layer 20); 			a barrier layer on the free layer (Par. 0026, 0091; Figs. 1 & 18 – barrier layer 30); and 		a pinned layer on the barrier layer (Par. 0026, 0091; Figs. 1 & 18 – pinned layer 40).

Regarding Claim 18, Song et al., as applied to claim 15, discloses the semiconductor device, wherein top surfaces of the channel layer and the stop layer are coplanar (Fig. 18). 

Regarding Claim 19, Song et al., as applied to claim 15, discloses the semiconductor device, further comprising: 							a cap layer on the channel layer and the stop layer and adjacent to the MTJ (Par. 0091, 0122; Fig. 18 –  a part of the dielectric layer 124D that is directly above the channel layer and on a part of the stop layer closest to the channel layer and around the immediate vicinity of the MTJ layer could be considered, under BRI, as the cap layer); 							the second IMD layer around the cap layer (Par. 0091, 0122; Fig. 18 –  the rest of the  dielectric layer 124D that surrounds the cap layer could be considered as the second IMD layer); and 													the third metal interconnection on the MTJ, the cap layer, and the second IMD layer (Par. 0064-0065, 0091, 0122; Fig. 18  –.third metal interconnection comprising conductive via 126E & conductive line130F)  

Regarding Claim 20, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the channel layer comprises metal (Par. 0031).

Response to Arguments
Applicants’ arguments filed on 09/21/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09/29/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812